53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re Isiah JAMES, Jr., Appellant.
No. 93-6691.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 10, 1995.

D.S.C.
AFFIRMED.
Isiah James, Jr., Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order affirming a magistrate judge's order denying leave to proceed in forma pauperis under a pre-filing review order imposed pursuant to Graham v. Riddle, 554 F.2d 133 (4th Cir.1977).  To the extent that the Appellant's complaint was correctly interpreted as a 42 U.S.C. Sec. 1983 (1988) action, we find that the district court properly denied in forma pauperis status under the pre-filing review order.  To the extent that the Appellant's complaint could be interpreted as a 28 U.S.C. Sec. 2254 (1988) petition, we modify the district court's order to grant in forma pauperis status because the pre-filing review order in this case did not apply 28 U.S.C. Sec. 2254 petitions.  However, because Appellant's claims lack merit, as reflected in the magistrate judge's order, we affirm the district court's dismissal of the petition.  In Re:  James, No. MISC-89-5-2 (D.S.C. March 19, 1992;  June 16, 1993).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED